 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          BRUCE BORJESSON,                                  CASE NO. 19-0413

11                                 Appellant,                 ORDER TO SHOW CAUSE

12                  v.

13          EDMOND WOOD,

14                                 Appellee.

15

16          This appeal from the Bankruptcy Court was received on March 22, 2019. (Dkt. No. 1.)

17   On April 18, 2019, Appellant was served with a Notice of Deficiency which identified the

18   following deficiencies in Appellant’s filings:

19              1. Appellant Designation of Record not filed.

20              2. Appellant Statement of Issues not filed.

21   (Dkt. No. 10.) To date, Appellant has not cured these deficiencies.

22          Therefore, IT IS ORDERED that Appellant show cause why this matter should not be

23   dismissed for the above-cited procedural deficiencies. Appellant must show cause by June 21,

24


     ORDER TO SHOW CAUSE - 1
 1   2019, which he may do by correcting the above-cited deficiencies or filing a declaration under

 2   penalty of perjury concerning any good cause for his failure to do so.

 3

 4          The clerk is ordered to provide copies of this order to Appellant and all counsel.

 5          Dated June 6, 2019.



                                                          A
 6

 7
                                                          Marsha J. Pechman
 8                                                        United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER TO SHOW CAUSE - 2
